    Case 1:08-cr-01026-VEC Document 83 Filed 10/06/20 Page 1 of 1
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                      DATE FILED: 10/6/2020
----------------------------------X
UNITED STATES OF AMERICA          :
                                  :
                                  :
                                              ORDER
          - v -                   :
                                  :        8 Cr. 1026 (VEC)
JEFFREY CORREA,                   :
                                  :
                  Defendant.      :
----------------------------------X

VALERIE E. CAPRONI, United States District Judge.

     Upon the application of Sabrina Shroff, counsel for

Jeffrey Correa, Reg. No. 61425-054, the defendant in the

above captioned case;

     Not later than October 12, 2020, FCI Danbury is hereby

ORDERED to take photographs of the rash on Mr. Jeffery

Correa’s body (front and back) and provide the photographs to

defense counsel via email at sabrinashroff@gmail.com.




Dated:   New York, New York       SO ORDERED.
         October 6, 2020
                                  _______________________________
                                  HONORABLE VALERIE E. CAPRONI
                                  UNITED STATES DISTRICT JUDGE
